Citation Nr: 0706160	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  99-23 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in May 2005 for 
further development of the record.  


FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation, 
but not higher for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in multiple letters.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed February 1999 rating decision.  However, the RO 
readjudicated the appeal in subsequent Supplemental 
Statements of the Case (SSOC).  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the March 2006 SSOC the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.   

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)  

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned a 30 
percent evaluation in January 1997.  

In February 1999, the RO reduced the rating to noncompensable 
based on a VA examination that showed that the veteran did 
not have any outstanding psychological symptoms or current 
diagnosis of PTSD.  

In June 2002, the RO increased the rating to 10 percent.  In 
March 2006, following a Board decision, the RO restored the 
30 percent evaluation for the service-connected PTSD.  That 
evaluation has remained in effect since that time.

Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the veteran's claim for an 
increased evaluation for the service-connected PTSD remains 
on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).   

In a January 1998 private medical statement, the private 
physician reported that the veteran had been under his care 
for the past ten years.  The physician opined that the 
veteran required medical attention to treat his depression.  

During an April 1998 VA mental disorders examination, the 
veteran reported that he was in the Medical Service Corps 
during Vietnam.  He stated that he was not involved in the 
fighting, but did have occasion to see severely wounded 
soldiers as result of his duties.  He reported suffering from 
diarrhea, which was explained to be some sort of late stress 
reaction to his Vietnam experience.  

Prior to his service, the veteran worked in his family run 
insurance agency.  After returning from service, he returned 
back to work at the insurance agency.  He reported that 
business had steadily declined.  

He reported that he had been married twice.  The first 
marriage lasted about one year and produced no children.  The 
second marriage lasted 10 years and he and his wife had three 
children.  He reported that he was currently living alone in 
his apartment and single.  He avoided dating and 
relationships because he did not like having to end the 
relationship.  

He reported that he attempted suicide twice in 1985 by 
running a snow blower inside a closed garage.  The first 
attempt was interrupted by a neighbor.  He was nearly 
unconscious on the second attempt before crawling out of the 
garage to save himself.  

He reported a heavy drinking problem for about seven or eight 
years after leaving service.  He had been clean for 21 years.  
He denied any drug use.  He reported having sleep 
disturbance, but never nightmares or flashbacks.  

On examination, the veteran was very talkative and 
tangential.  It was difficult to get him to respond to the 
topic at hand.  He was fully oriented, but could not recall 
any of the three objects after ten minutes.  There was no 
sign of thought disorder.  

On an average day, he reported that he played computer 
solitaire much of the time.  He went to the gym at 3:00 p.m. 
and then went to his apartment.  In the evenings, he tried to 
attend AA meetings.  He had some friends.  He stated that he 
played golf, watched television and did chores around the 
apartment.  

The veteran was not diagnosed with a disorder.  The examiner 
opined that the veteran did not seem to have any outstanding 
psychological symptoms at this time.  The veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
65.  

From May 1998 to September 2005, the veteran received 
treatment in both a VA and private medical facility.  In the 
May 1998 private treatment record, the private physician 
noted that the veteran's anxiety and depression were well 
controlled with therapy.  

In a September 1999 VA treatment record, the veteran reported 
some of his Vietnam experiences, including seeing a 
Vietnamese prisoner get thrown out of a chopper and exposure 
to much death.  He was tearful and upset in reporting these 
experiences.  

In a February 2000 VA treatment record, the veteran described 
feeling overwhelmed in various situations.  He reported 
deficiencies in performing routine tasks such as balancing a 
checkbook, ordering food at a restaurant, or washing laundry.  

During an April 2000 private psychiatric evaluation, the 
veteran reported being depressed with some concentration 
problems.  He did not have suicidal ideation, despite his 
past suicide attempts.  He reported that he was emotionally 
and physically abused by his mother, but was not bothered by 
that.  

He reported having nightmares about his service in Vietnam.  
He reported having panic attacks which included dizziness, 
breathing difficulty, trembling, derealization, and fear of 
losing control.  He reported having two such attacks in the 
past three months.  

The examiner characterized these panic attacks as maniac 
attacks which produce sleep disturbance, racing thoughts, 
increased talkativity, and distractibility.  The veteran 
reported having these spells for years.  He reported that his 
primary doctor prescribed sleeping pills to help him sleep 
during these episodes.  

On examination, he was cooperative and showed adequate social 
skills.  Appearance, speech, and thought processes were 
appropriate.  His affect was dysphoric as was his mood.  He 
had impaired recent and remote memory.  Insight and judgment 
were fair.  

The veteran was able to perform his activities of daily 
living.  He needed a friend to help manage his money because 
he made lots of mistakes.  He did socialize with a few 
friends as well as his grown children and their families.  He 
had no particular hobbies or interests.  

He could consistently perform simple tasks.  However he had 
limitations in his ability to learn new tasks and could not 
perform complex tasks independently.  

He was diagnosed with PTSD.  The examiner opined that the 
veteran could manage his funds with assistance from a friend.  

In a May 2000 VA treatment record, the examiner noted the 
veteran's psychological testing was consistent with PTSD.  
The examiner noted that the veteran experienced such symptoms 
as intrusive and disturbing thoughts, avoidance behavior, 
estrangement from others, sleep disturbance, irritability, 
concentration difficulty, hypervigillance, and startle 
response.  The examiner recommended that the veteran continue 
with therapy.  

During a January 2001 private psychiatric examination, the 
veteran described being very depressed; however, his 
prescribed medication seemed to help with his depression.  He 
reported having some anxiety, worry, fatigue, and 
irritability.  He denied having panic attacks or manic 
symptomatology.  

There was no evidence of a formal thought disorder.  He 
reported having short-term memory deficits, concentration 
difficulties, and receptive difficulty.  He had difficulty 
learning new things and organizing.  

He described his experiences in Vietnam.  He stated that he 
did not see combat, but saw a lot of the resulting trauma.  
He denied any significant difficulties with PTSD.  

On examination, his appearance and speech were adequate.  His 
thought processes were marked by confusion and showed 
looseness of associations.  He could not directly answer the 
examiner's questions and seemed to forget his train of 
thought.  His affect and mood were slightly anxious.  His 
attention, concentration, and memory skills were impaired.  
His cognitive functioning was in the low average range.  

The veteran reported he was capable of his own self-care.  He 
did his own cooking, cleaning, and laundry.  He did, however, 
usually go shopping with friends.  He spent his days napping, 
going to the gym, running errands, and going to appointments.  

The examiner opined that the veteran's memory impairments 
appeared moderately to severely limiting.  He could 
understand simple directions, but had difficulty remembering 
to follow through.  He could perform simple tasks, but would 
have difficulty learning new tasks or performing complex 
tasks.  

The examiner further opined that the veteran would have 
difficulties relating with others and dealing with the normal 
stresses of a competitive workplace.  The veteran would need 
assistance with his own financial management.  

During a May 2001 VA examination, the veteran reported that 
he attempted suicide twice in 1985.  He reported that he was 
hospitalized in October 1999 for a week after he became 
disoriented and experienced severe memory problems.  He 
stated that he was unable to recall anything that occurred 
during his one week hospitalization.  

The veteran stated that he ran his family insurance business 
for about 30 years.  Initially the business was successful 
and had as many as 17 employees.  In 1985, the veteran 
experienced significant emotional and memory problems which 
led to the downfall of the business.  He gave the business to 
an employee who currently managed the business.  The veteran 
reported filing for personal bankruptcy in 1987 and business 
bankruptcy in 1982.  

He reported initially that he was single and never married.  
However, later, he stated he married the mother of his three 
children.  He reported that he had a great relationship with 
his children.  He reported that he had never remarried.  He 
stated that he avoided relationships now because he feared 
intimacy and sexual dysfunction.  

He reported that he and his former wife were both alcoholics.  
He stated he had been sober for 24 years.  His ex-wife never 
quit drinking and died of alcoholism ten years ago.  

On examination, the veteran was alert and oriented; however, 
he reported a chronic problem of lack of orientation to time.  
Speech was clear and logical.  However, he tended to be 
somewhat unfocused in producing lengthy answers to short 
questions.

He reported suffering from chronic low depression that was 
characterized by dysphoric mood.  He reported compulsive 
tendencies especially with respect to cleanliness.  

He reported being overwhelmed when he is a crowd of people.  
He denied being socially avoidant, but explained that he 
preferred to deal with people on a one on one basis.  He 
denied sleep disturbance as long as he took his medication, 
otherwise he could not sleep more than two or three hours.  

He reported having average self esteem, but, low self 
confidence.  He stated he had poor concentration.  He denied 
recent suicide ideation, but acknowledged previous attempts.  
He continued to have sporadic suicidal ideation mainly when 
he thought about his financial troubles.  

He described his experiences in Vietnam.  He described his 
general military experience as good and stated that he missed 
the military when he left.  He reported that he would re-
enlist if he had the chance to do it over again.  Although 
his military experience was generally good, he reported 
experiencing such PTSD symptoms as intrusive memories, 
avoidance behavior, and nightmares.  

The veteran was diagnosed with organic brain syndrome primary 
and PTSD secondary.  The examiner stated that the veteran was 
a man who was seriously impaired in his functioning.  He 
opined that the veteran had good coping skills and was able 
to keep his PTSD in check, but with the onset of the organic 
brain syndrome, his PTSD symptoms were significantly worse.  
The veteran was assigned a GAF score of 49.  

In a February 2002 VA treatment record, the veteran reported 
feeling insecure around people.  He denied sleep disturbance 
or nightmares.  His mood was euthymic.  

He had minimal memory impairment.  He denied suicidal or 
homicidal ideation.  He had no psychosis or abnormal 
movements.  His diagnosed PTSD was confirmed, however, the 
examiner noted that the veteran's cognitive problems were 
negligible compared to when he first began treatment.  

In an August 2003 VA treatment record the veteran's noted GAF 
score was 50.  In a September 2003 treatment record, the 
veteran's PTSD diagnosis was confirmed.  

In an October 2004 VA treatment record, the veteran's PTSD 
diagnosis was confirmed.  He was assigned a GAF score of 57.  

In an April 2005 VA treatment record, the examiner noted the 
veteran's complicated psychiatric and medical history which 
included a diagnosis of PTSD.  

The veteran complained of poor quality sleep.  He also 
complained of crying episodes when he is touched by any 
emotion.  He worried that his depressive symptoms would 
return.  He reported that he was living in "The Community" 
of Ithaca, an alternative living/spiritually based commune.  

On examination, the veteran denied feeling anxious or 
depressed.  He did not have suicidal ideation, thought 
disorder, or hallucinations.  His PTSD diagnosis was 
confirmed.  

In a July 2005 VA treatment record, the veteran complained of 
being frustrated with some aspects of living in "The 
Community."  He reported that living alone was not an option 
and he preferred the sense of family and security living in 
"The Community" provided.  

During a February 2006 VA examination, the veteran reported 
experiencing problems in dealing with people in general, 
especially a problem with authority.  He described his 
experiences in Vietnam and stated that he did not like to 
talk or think about them because they caused anxiety and 
apprehension.  

He reported that he had intrusive memories that interfered 
with his sleep and affected his relationships.  He reported 
that he was unable to develop any lasting relationships.  He 
was married twice and each marriage fell apart and ended in 
divorce.  

He reported that the failures of his marriage depressed him.  
His depression had gotten better since he began living with 
his daughter and her husband in a religious community at 
Ithaca.  He stated he felt more secure in the community, but 
still felt a sense of not belonging.  He also reported 
difficulty with memory and concentration.  He reported the 
only way he could remember things was to write them down.  

He had been receiving treatment for his symptoms for many 
years both privately and at VA.  He reported that his main 
problem was currently anxiety, fear and forgetfulness.  He 
reported that he had nightmares about gun fire and worried 
that he would be ambushed during the day.  

After service, he developed a problem with alcoholism, but he 
stopped drinking at age 34.  He reported that he had not been 
able to put his life together and had lived marginally and 
been treated badly by two of his children.  He lived with his 
other child, a daughter, in the religious community, but felt 
anxious because he lacked privacy.  He reported that 
medication helped with his depression and anxiety.  

On examination, he was alert, but somewhat anxious.  His 
affect was appropriate, and he denied feeling depressed or 
angry and gave no symptoms such as hypomania or mania.  He 
denied having hallucinations, but was hypervigillant and 
suspicious.  

The diagnosed PTSD was confirmed.  The examiner opined that 
the veteran suffered from a moderate degree of chronic PTSD 
manifested by anxiety, fear, and persistent difficulty in 
maintaining relationships.  

The examiner further opined that, given his current level of 
functioning and fear of dealing with people, the veteran 
could not be gainfully employed.  The veteran was assigned a 
GAF score of 55.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds during the course of the appeal, the service-
connected disability picture more nearly approximates that of 
occupational and social impairment, with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships as 
contemplated by a 50 percent evaluation under Diagnostic Code 
9411.  See 38 C.F.R. § 4.130.  

The Board has considered the possibility of a higher rating; 
however, the veteran does not display suicidal ideation, 
obsessional rituals which interfere with routine activities, 
gross impairment in thought processes or communication, 
persistent delusion or hallucinations, grossly inappropriate 
behavior, or a persistent danger of hurting himself or 
others.  Thus an evaluation in excess of 50 percent is not 
warranted.  

Overall, the evidence supports a 50 percent rating, but not 
higher, for the service-connected PTSD.  



ORDER

An increased evaluation of 50 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


